department of the treasury yi internal_revenue_service p o box irs cincinnati oh number release date date date employer 1d number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b date c state d name e name g name of scholarship h public high school j public high school dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in c on b your articles of incorporation and bylaws state that you are organized exclusively for charitable religious educational and scientific purposes under sec_501 of the internal_revenue_code you were formed by your president d and his wife e after d was hit by a drunk driver and had both legs amputated your bylaws states that you will conduct various fundraising efforts and awareness campaigns with the sole purpose of providing support and guidance for individuals and families who are suffering due to unexpected tragedies and also to assist organizations that focus on serving disabled or wheelchair bound individuals and amputees you were created in direct response to d’s near-death accident the unforeseen medical_expenses that his family incurred and will continue to incur due to the need for prosthetics and the maintenance of the prosthetics will require extensive funds therefore the family will rely on the generosity and support from individuals and corporations for monetary and in-kind support you not only plan to support d’s needs but also want to connect with other disabled and or wheelchair bound individuals to offer assistance and guidance to them your form_1023 also states your mission is to provide support and guidance to individuals and families who are suffering due to unexpected tragedies and also to assist organizations that focus on serving disabled or wheelchair bound individuals and amputees you will engage in various fundraising and activations in hopes of generating much-needed funds community awareness and long term support you plan to hold a 5k run walk a baseball tournament a domino tournament a golf tournament and ultimately a gala silent auction to raise funds for d and others in need you plan to launch the g scholarship to award one partial- scholarship to a student from h and j each year your proposed budgets show receipts from donations and fundraising events and disbursements for salaries and wages professional fees and other expenses law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational and other purposes including the prevention of cruelty to children or animals provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -i c provides an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1 c -i d ii provides that an organization is not organized or operated exclusively for an exempt_purpose unless it serves a public rather than a private interest the organization must demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_67_367 1967_2_cb_188 describes a nonprofit organization whose sole activity was the operation of a ‘scholarship’ plan for making payments to pre-selected specifically named individuals the organization did not qualify for exemption from federal_income_tax under sec_501 of the code because it was serving private rather than public or charitable interests in 326_us_279 the court held that the presence of a single non-exempt purpose if substantial in nature will preclude exemption regardless of the number or importance of statutorily exempt purposes in wendy parker rehabilitation foundation inc v commissioner 52_tcm_51 the organization was created by the parker family to aid an open-ended class of victims of coma however the letter rev catalog number 47630w organization stated that it anticipated spending percent of its income for the benefit of wendy parker significant contributions were made to the organization by the parker family and the parker family controlled the organization wendy’s selection as a substantial recipient of funds substantially benefited the parker family by assisting with the economic burden of caring for her the benefit did not flow primarily to the general_public as required under sec_1 c -1 d ii therefore the foundation was not exempt from federal_income_tax under sec_501 application of law you are not described in sec_501 of the code because you fail the operational_test as described in sec_1 c -1 a sec_1_501_c_3_-1 provides that an organization described in sec_501 must be operated exclusively for one or more of the purposes specified in such section sec_1 c - l c provides an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals your net_earnings inure in part or in whole to the benefit of d and his family you do not therefore meet the operational_test under sec_501 likewise you do not meet the requirement of sec_1_501_c_3_-1 because you are operating for private interests rather than public interests in providing financial assistance to designated individuals your creator d and his family you are like the organization described in revrul_67_367 because you serve a private rather than the public interest having been formed to benefit d a preselected individual you closely resemble the organization described in wendy l parker because you were formed by d family in part to pay his medical_expenses relieving them of their economic burden and his although you indicate that you will also assist other disabled persons you have specifically been raising funds since inception for the non-exempt purpose of aiding d and his family according to the court in better business bureau such a single non-exempt purpose if substantial in nature will preclude exemption regardless of the number or importance of the exempt purposes it serves conclusion based on the facts presented above you fail the operational_test under sec_501 of the code because your funds inure to d and e and are operating for private rather than public interests therefore you do not qualify for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with letter rev catalog number 47630w e e e e anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh letter rev catalog number 47630w you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
